NOT PRECEDENTIAL



         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                   ___________

                       No. 18-3525
                       ___________

                   JONATHAN PIERRE,

                                      Petitioner

                             v.

ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA


         ____________________________________

          On Petition for Review of an Order of the
               Board of Immigration Appeals
                 (Agency No. A209-866-637)
    Immigration Judge: Honorable Kuyomars Q. Golparvar
        ____________________________________


          Submitted Pursuant to Third Circuit LAR 34.1(a)
                      August 16, 2019


   Before: MCKEE, COWEN and RENDELL, Circuit Judges


             (Opinion filed: September 5, 2019)
                                       ___________

                                      O P I N I O N*
                                      ___________

PER CURIAM

       Jonathan Pierre, proceeding pro se, petitions for review of an order of the Board of

Immigration Appeals (“BIA”) denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We will deny

the petition.

                                            I.

       Pierre, a citizen of Haiti, entered the United States in November 2016 without

valid entry documents, in violation of 8 U.S.C. § 1182(a)(7)(A)(i)(I), INA §

212(a)(7)(A)(i)(I). Pierre provided a statement to a border patrol agent on the day he

arrived and was subsequently given a credible fear interview in December 2016. Pierre

filed an application for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”).

       At the hearing before the Immigration Judge (“IJ”), Pierre testified that, while

living in Haiti, his family had a long-term dispute with a neighbor. On April 5, 2013,

Pierre came home to a fight on his front lawn between several children (involving

Pierre’s niece and a family member of the neighbor). Pierre split up the fight. Later that

day, Pierre’s neighbor, Rezou, went to Pierre’s house and threatened him. Pierre


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             2
responded by calling the police; the next day, he also went to the police station to file a

report. The police ordered Rezou to appear in court the following day and Rezou

complied. At court, Rezou made further threats against Pierre, and was subsequently

detained and released two days later. On April 9, 2013, Pierre was then attacked and

assaulted by a group of four men, two of whom were related to Rezou. Pierre testified

that he believes that Rezou orchestrated the attack. Immediately following the attack,

Pierre was transported to the hospital to treat his injuries. Pierre testified that after his

assault, he was informed that the men who had assaulted him then returned to his house

and threw rocks at it. Because of the assault, Pierre decided he need to leave Haiti to

avoid further harm from Rezou. He left Haiti on April 11, 2013 and traveled to Brazil,

where he lived for the next three years. Pierre also testified that on April 29, 2018, his

mother’s house (in Haiti) was attacked. Pierre believes Rezou was responsible for the

attack on his mother’s house as well. In addition to the harm he suffered due to his

neighbor in Haiti, Pierre briefly testified that he fears persecution on account of his

membership in a social group, called A.A.S.C. (AGEMO ARTS SECOURS

CULTUREL), which appears to be political in nature and whose leader was assassinated.

       The IJ determined that Pierre’s testimony was not credible. The IJ based on this

conclusion on the inconsistencies between Pierre’s testimony before the IJ and the

information contained in his interviews with the border patrol officer and asylum officer.

In addition, the IJ concluded that, even if Pierre were found credible, he failed to show

that he was eligible for asylum. Furthermore, the IJ concluded that, because Pierre failed

to meet the applicable burden of proof for his asylum claim, he necessarily failed to meet

                                               3
the higher burden for his withholding claim. Finally, the IJ determined that his claim

under CAT failed because he failed to show past torture, that he would more likely than

not be tortured if returned to Haiti, or government acquiescence.

         Pierre appealed to the Board of Immigration Appeals (“BIA”). The BIA

dismissed the appeal, finding no clear error in the IJ’s adverse credibility determination

or in the IJ’s determination that Pierre failed to satisfy his burden to establish past

persecution or a well-founded fear of persecution on account of a statutorily protected

ground. The BIA also found no clear error in the IJ’s determination that Pierre failed to

establish eligibility for withholding of removal and failed to meet his burden to establish

his eligibility for protection under CAT. This petition for review followed.

                                             II.

         This Court has authority to review final orders of removal. See 8 U.S.C.

§ 1252(a). “[W]hen the BIA both adopts the findings of the IJ and discusses some of the

bases for the IJ’s decision, we have authority to review the decisions of both the IJ and

the BIA.” Chen v. Ashcroft, 376 F.3d 215, 222 (3d Cir. 2004). We review the agency’s

factual findings, including an adverse credibility determination, for substantial evidence.

See Chen v. Gonzales, 434 F.3d 212, 216 (3d Cir. 2005). Under this deferential standard

of review, we must uphold those findings “unless the evidence not only supports a

contrary conclusion, but compels it.” Abdille v. Ashcroft, 242 F.3d 477, 483–84 (3d Cir.

2001).

                                            III.



                                               4
       In his petition for review, Pierre primarily challenges the IJ’s adverse credibility

determination. Pierre argues that the IJ inappropriately relied on inconsistencies between

his border interview, credible fear interview, asylum application, and testimony at the

hearing. 1 According to Pierre, his border interview was as unreliable as a typical airport

interview, which we have found is not a valid ground upon which to base an adverse

credibility determination. See Balasubramanrim v. I.N.S., 143 F.3d 157, 164 (3d Cir.

1998). While Pierre correctly argues that we have counseled against placing too much

weight on a petitioner’s interview with immigration authorities at the point of entry, see

Chen, 376 F.3d at 223–24, here the IJ pointed to other reasons for finding Pierre’s

testimony incredible, namely, the inconsistencies in his credible fear interview.

Furthermore, nothing in the record suggests that either interview in this case was

unreliable. The IJ noted that the interview with the border patrol agent involved “a very

detailed account of questions and answers posed,” wherein Pierre “was very clear and

emphatic that he left Haiti so that he could find better work.” A.R. at 60. Therefore, we

conclude that the IJ’s adverse credibility determination was supported by substantial

evidence.

                                           IV.


1
  Regarding the statement he provided to the border patrol agent, the IJ noted that Pierre
stated that he left his home in Haiti in order to find work, that he had not been harmed or
mistreated, that he was not involved in any political group, and that the came to the
United States to find better work than what he had in Brazil. Regarding the interview
with the asylum officer, the IJ noted that Pierre did not speak of his political involvement
and that he did not indicate that the individuals who assaulted him also threw rocks at his
house the following day.

                                              5
       The IJ’s alternative determination, that, even if Pierre were credible, he failed to

meet his burden to establish that he is eligible for asylum, is also supported by substantial

evidence. An applicant for asylum has the burden of establishing that he is unable or

unwilling to return to his home country “because of persecution or a well-founded fear of

persecution on account of race, religion, nationality, membership in a particular social

group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A); INA § 101(a)(42)(A); Abdille,

242 F.3d at 482. “[A] key task for any asylum applicant is to show a sufficient ‘nexus’

between persecution and one of the listed protected grounds.” Ndayshimiye v. Att’y

Gen., 557 F.3d 124, 129 (3d Cir. 2009).

       The IJ determined that Pierre failed to show past persecution or a well-founded

fear of future persecution. The evidence in the record does not compel a contrary

conclusion since we have previously determined that “isolated incidents that do not result

in serious injury do not rise to the level of persecution.” Voci v. Gonzales, 409 F.3d 607,

615 (3d Cir. 2005). Additionally, the record supports the IJ’s conclusion that the harm

Pierre suffered was not on account of a statutorily protected ground. Instead, the record

reveals that the harm Pierre suffered arose from a dispute with a neighbor who believed

that Pierre punched his son. In short, there is no link between the harm he fears and his

ethnicity, nationality, religion, political opinion, or membership in a particular social

group. 2


2
  To the extent that Pierre claims that he was persecuted, or likely will be persecuted, on
account of his membership in a political group (the A.A.S.C.) and his political beliefs, the
IJ’s decision to dismiss this explanation is supported by substantial evidence. The only
information Pierre provided in support of this argument was that the leader of his alleged
                                              6
       Furthermore, the IJ’s conclusion that Pierre failed to show that the government

was unable or unwilling to protect him is supported by substantial evidence. As noted by

the IJ, the record supports the conclusion that the police responded to Pierre’s report,

issued a subpoena for Rezou to appear in court, and detained him for two days due to his

threats against Pierre. Pierre testified that, after his attack, he did not contact the police to

report the attack because he “didn’t get any result” by contacting the police previously.

However, as noted, the record contradicts that explanation.

       Because we conclude that Pierre has failed to establish his eligibility for asylum,

we necessarily conclude that he has not satisfied the more stringent requirements for

withholding of removal. See Paripovic v. Gonzales, 418 F.3d 240, 246 (3d Cir. 2005).

Finally, the record supports the IJ’s conclusion that Pierre has failed to demonstrate that

he is likely to be tortured by, or with the acquiescence of, government officials if

removed to Haiti. See 8 C.F.R. §§ 1208.16(c), 1208.18(a).

       For the foregoing reasons, we will deny the petition




political group was assassinated. However, as noted by the IJ, even if the leader was
assassinated, that fact that does show that Pierre is in any danger due to his affiliation
with the group.
                                               7